Title: Isaac McPherson to Thomas Jefferson, 2 January 1814
From: McPherson, Isaac
To: Jefferson, Thomas


          Respected Friend,  Baltimore January 2nd 1814
          Thy esteemed favour of the 3rd of September came safe to hand and I have the great satisfaction in saying that I have procured such testimony respecting the origin of the different parts of the machenery that O Evan’s claims as his invention that I think every honest man must say when he peruses it that he has most grossly imposed upon the public and it may have its use.
			 I have had 500 pamphlets printed containing the whole one of which I beg the favour of thee to accept it goes by the same mail as this—Major Martin has deceased was he living I think his testimony would be still more
			 pointed but I think the whole so clear that either Congress or the Courts will do something to releave the public—
          I have been most intimate with O E for many years  & never had the smallest misunderstanding with him—I am not one cent dirictly or indirectly benefited  or injured by the decition having nothing but the public good at heart, having spent some hundreds of dollars in collecting the testimony that I now, produce shoud the citisens at large be
			 benifited I shall be satisfied I propose laying a pamphlet on the desk of each member of the Sanate and House of Represintatves I am thy friend
          Isaac
              Mcpherson
        